Citation Nr: 0119716	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-11 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Hugh F. Daly, Attorney at Law



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1989.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1999 decision by the RO that 
denied service connection for a back disability.

On a VA Form 9 (Appeal to Board of Veterans' Appeals), dated 
in May 1999, the veteran checked a box indicating that she 
wished to have "a BVA hearing at a local VA office before a 
member, or members, of the BVA."  By letter dated in April 
2001, the RO notified the veteran and her attorney that the 
requested hearing was scheduled for June 6, 2001.  After 
receiving the notice, the attorney contacted the RO and asked 
that the hearing be re-scheduled.  The RO granted that 
request, and notified the veteran and her attorney that the 
hearing was re-scheduled for June 7, 2001.  Although the RO 
sent notice of the new hearing date to the veteran's last 
known address of record, the notice was returned by the 
United States Postal Service marked "attempted not known."  
Thereafter, in early June 2001, a few days before the 
scheduled hearing, her attorney sent a facsimile transmission 
to the RO, explaining that he had not been able to establish 
contact with the veteran.  He indicated that he suspected 
that the veteran would not be attending the hearing, and 
stated that he also would not be attending if he could not 
establish contact with his client.  He did not withdraw the 
request for hearing, however, or ask for further re-
scheduling, and on the day of the hearing neither the veteran 
nor her attorney appeared.  Consequently, the veteran's 
appeal will be processed as though her request for hearing 
has been withdrawn.  See 38 C.F.R. § 20.704(d) (2000).

By a decision entered in May 2000, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
filed a notice of disagreement with regard to that decision 
in January 2001, and she and her attorney were furnished a 
statement of the case (SOC) addressing the matter in June 
2001.  The record before the Board does not show that she has 
filed a substantive appeal with regard to that claim, 
however.  Consequently, because the record does not establish 
that an appeal of that issue has been perfected, the Board 
will presently limit its consideration of the veteran's 
appeal to the back disability only.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(2000).


REMAND

By letter dated in August 1999, the veteran's attorney 
informed the RO that the veteran had received treatment at 
two facilities in Cincinnati, Ohio; Central Clinic and the 
West End Health Center.  Later that same month, the RO wrote 
letters to those facilities requesting evidence.  Thereafter, 
in September 1999, the RO received a letter from Central 
Clinic stating, among other things, that "we fail to 
identify the above[-]named person as having been a patient 
. . . ."  On the same day, RO also received a letter from 
the West End Health Center indicating that the veteran was 
"[n]ot seen by Med. Dr."  Currently, the file contains 
treatment records from neither facility.

The Board notes that the veteran changed her first name 
effective June 1998.  The Board further notes that, when the 
RO contacted Central Clinic and the West End Health Center in 
August 1999 and requested evidence, the RO provided those 
facilities with the veteran's new name only.  That might 
explain why no records of medical treatment were located at 
those facilities, especially if treatment was initiated at 
either or both facilities prior to the veteran's June 1998 
name change.  Consequently, and because it appears from a VA 
Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans Affairs VA)), 
executed by the veteran in August 1999, that she received 
treatment at the West End Health Center, not only for mental 
impairment, but also for her back, a remand for further 
development is required.

A remand is also required so that the RO can make another 
attempt to obtain the veteran's service medical records.  
This is true because none of those records have been located 
thus far, and because, although the RO has made multiple 
attempts to obtain them, it appears that only one attempt has 
been made under the name used by the veteran at the time of 
her discharge from service.  Cf. Hayre v. West, 188 F.3d 
1327, 1331 (Fed. Cir. 1999), reh'g denied, 2000 U.S. App. 
LEXIS 2395 (Fed. Cir. Jan. 21, 2000) ("a single request for 
pertinent [service medical records] specifically requested by 
the claimant and not obtained by the RO does not fulfill the 
duty to assist").  This is also true because efforts have 
not yet been made to obtain the records directly from Fort 
Dix, New Jersey, where the veteran was released from active 
duty.

A remand is further required so that the RO can take action 
to ensure that the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been satisfied.  This new law, which was 
enacted in November 2000 and applies to claims pending at 
that time, contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  In order to 
comply with the requirements of the new law, the RO should, 
among other things, notify the veteran that it would be 
helpful for her to identify and/or obtain and submit 
alternative evidence (other than service medical records) 
which would tend to support her allegation of an in-service 
back injury, to include contemporaneous police reports and 
reports of insurance, and/or statements from any individuals 
who may have witnessed her injury or its ill effects.  The RO 
should further notify her that it would be helpful for her to 
identify and/or obtain and submit medical evidence showing 
that she was treated for a back disability prior to the time 
of the post-service motor vehicle accident in December 1995, 
and should also undertake efforts to contact the service 
department to obtain a complete copy of her service personnel 
records and any records that might be in the possession of 
the service department that pertain to an in-service motor 
vehicle accident reported by the veteran.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the VCAA is 
completed.  Among other things, the RO 
should notify the veteran that it would 
be helpful for her to identify and/or 
obtain and submit alternative evidence 
which would tend to support her 
allegation of an in-service back injury, 
to include contemporaneous police 
reports and reports of insurance, and/or 
statements from individuals who may have 
witnessed the injury or its ill effects.  
The RO should further notify her that it 
would be helpful for her to identify 
and/or obtain and submit medical 
evidence showing that she was treated 
for a back disability prior to the time 
of the post-service motor vehicle 
accident in December 1995.  If she 
adequately identifies additional 
evidence relevant to her appeal, but 
does not submit the evidence herself, 
the RO should make reasonable efforts to 
obtain it if she provides an appropriate 
release.  If the RO is unable to obtain 
any of the evidence, the RO should 
notify the veteran of that fact; 
identify the records it has been unable 
to obtain; explain the efforts that it 
has made to obtain them; and describe 
any further action to be taken with 
respect to the claim.

2.  As part of the development required 
under the new law, the RO should contact 
the service department and request a 
copy of the veteran's complete service 
personnel file.  In so doing, the RO 
should provide the service department 
with all names used by the veteran 
during service, to include the name she 
used at the time of her entry into 
service.  If the records are not 
received from the service department on 
the first attempt, the RO should 
continue efforts to obtain the records 
until they are procured, unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain the records would be futile.  The 
service department's response(s), and 
any evidence received, should be 
associated with the claims folder.  If 
the RO is unable to obtain the evidence, 
the RO should notify the veteran of that 
fact; identify the records it has been 
unable to obtain; explain the efforts 
that it has made to obtain them; and 
describe any further action to be taken 
with respect to the claim.

3.  The RO should contact the service 
department and request a copy of any 
records (accident reports, etc.) that 
might be in the possession of the 
service department that pertain to the 
in-service motor vehicle accident 
reported by the veteran.  In so doing, 
the RO should provide the service 
department with all names used by the 
veteran during service, to include the 
name she used at the time of her entry 
into service.  The RO should continue 
efforts to obtain the records until they 
are procured, unless it is reasonably 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  The service 
department's response(s), and any 
evidence received, should be associated 
with the claims folder.  If the RO is 
unable to obtain the evidence, the RO 
should notify the veteran of that fact; 
identify the records it has been unable 
to obtain; explain the efforts that it 
has made to obtain them; and describe 
any further action to be taken with 
respect to the claim.

4.  The RO should try again to obtain 
the veteran's service medical records 
from the service department.  In so 
doing, the RO should provide the service 
department with all names used by the 
veteran during service, to include the 
name she used at the time of her entry 
into service.  Efforts should include at 
least one attempt to obtain the records 
directly from Fort Dix, New Jersey, 
where the veteran was released from 
active duty.  The RO should continue 
efforts to obtain the records until they 
are procured, unless it is reasonable 
certain that such records do not exist 
or that further efforts to obtain the 
records would be futile.  The service 
department's response(s), and any 
evidence received, should be associated 
with the claims folder.  If the RO is 
unable to obtain the evidence, the RO 
should notify the veteran of that fact; 
identify the records it has been unable 
to obtain; explain the efforts that it 
has made to obtain them; and describe 
any further action to be taken with 
respect to the claim.

5.  The RO should try again to obtain 
relevant records of treatment from 
Central Clinic and the West End Health 
Center.  In so doing, the RO should 
provide those facilities with the 
veteran's current name and any other 
names she has used since her discharge 
from service.  If the RO is unable to 
obtain any evidence from those 
facilities, the RO should notify the 
veteran of that fact; identify the 
records it has been unable to obtain; 
explain the efforts that it has made to 
obtain them; and describe any further 
action to be taken with respect to the 
claim.

6.  After the foregoing development has 
been completed, the RO should arrange to 
have the veteran scheduled for an 
examination of her back.  The examiner 
should review the claims folder and 
should indicate in the report of the 
examination that it has been so 
reviewed.  After examining the veteran 
and performing any necessary testing, 
the examiner should provide a diagnosis 
for any disabilities of the back that 
are clinically identified.  In addition, 
if the record contains adequate medical 
evidence to feasibly support a 
conclusion on the matter, the examiner 
should provide an opinion as to the 
medical likelihood that the veteran has 
a current back disability that can be 
attributed to service, versus some other 
cause or event.  A complete rationale 
for all opinions should be provided.

7.  The RO should review the report of 
the examination to ensure that the 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.

8.  After all required notice and 
development have been completed, the RO 
should take adjudicatory action on the 
claim here in question.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and her attorney have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


